Citation Nr: 0407427	
Decision Date: 03/22/04    Archive Date: 04/01/04

DOCKET NO.  97-24 241	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida



THE ISSUE

Whether the character of the appellant's discharge from 
service is considered a bar to the payment of VA benefits.



REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The appellant





ATTORNEY FOR THE BOARD

M.S. Lane, Counsel



INTRODUCTION

The appellant served on active duty from August 1971 to May 
1973.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 1996 administrative decision by the RO.  

In February 1999, the appellant presented testimony at a 
personal hearing before the undersigned Veteran's Law Judge 
at the RO.  A transcript of this hearing was obtained and 
associated with the claims folder.  

In July 1999, this case was remanded by the Board to the RO 
for additional evidentiary development.  



FINDINGS OF FACT

1.  The appellant served on active duty from August 1971 to 
May 1973, and received an other-than-honorable discharge.  

2.  The appellant was convicted of several offenses while on 
active duty, including having been AWOL on two occasions, 
disobeying orders and threatening a fellow soldier with a 
knife.  



CONCLUSION OF LAW

The character of the appellant's discharge from service is a 
bar to VA benefits.  38 U.S.C.A. §§ 101, 5303 (West 2002); 38 
C.F.R. §§ 3.12, 3.13 (2003).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION


I.  Preliminary matter - VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), Public Law 
No. 106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code, concerning the notice and assistance to be afforded to 
claimants in substantiating their claims.  VCAA § 3(a), 114 
Stat. 2096, 2096-97 (2000) (now codified as amended at 
38 U.S.C.A. §§ 5103, 5103A (West 2002)).  

Unlike many questions subject to appellate review, the issue 
of whether the character of the appellant's discharge from 
service is considered a bar to the payment of VA benefits, by 
its very nature, has an extremely narrow focus.  

The RO, in letters issued in March 1996, November 2002, and 
September 2003, specifically advised the appellant of the 
type of evidence necessary to substantiate his claim of 
eligibility for VA benefits.  

In these letters, the appellant was also advised of his and 
VA's responsibilities under VCAA, to include what type of 
evidence he must submit and what type of evidence VA would 
obtain on his behalf.  

Also, in the August 1996 Statement of the Case (SOC), and the 
Supplemental Statements of the Case (SSOC's) issued in 
December 1996, July 1997, and July 2003, the RO set forth the 
law and facts in a fashion that clearly and adequately 
explained the basis of its decision.  

The appellant has neither submitted nor made reference to any 
additional records that would tend to substantiate his claim.  
In fact, in a signed statement dated in September 2003, the 
appellant indicated that he had no additional records to 
submit.  It appears clear, therefore, that there are no 
outstanding records or other evidence that could substantiate 
the claim.  

As will be discussed in greater detail below, the Board 
believes that all facts relevant to determining the issue on 
appeal have already been gathered, and that, under these 
facts, there is no basis in the law and regulations for 
providing the benefits the appellant seeks.  

In essence, the Board believes that this is a case in which 
the law and not the evidence is dispositive, and thus, that 
the appeal must be terminated because of the lack of 
entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 426 
(1994).  

Under such circumstances, where there is no reasonable 
possibility that providing additional assistance would aid in 
substantiating a claim, VA is not required to take any 
further action to assist the claimant.  38 U.S.C.A. § 
5103A(a) (West 2002).  

Accordingly, the Board finds that the assistance and 
notification requirements of the VCAA have been satisfied to 
the extent necessary in this matter.  




II.  Whether the character of the appellant's discharge from 
service is considered a bar to the payment of VA benefits.

The appellant contends, essentially, that the character of 
his discharge from military service should not constitute a 
bar to VA benefits.

The record reflects that the appellant received an other- 
than-honorable discharge for his period of military service 
from August 1971 to May 1973.  

For purposes of VA benefits, a "veteran" is a person 
discharged or released from active service under conditions 
other than dishonorable.  38 U.S.C.A. § 101(2); 38 C.F.R. § 
3.1(d).  

VA benefits are not payable unless the period of service upon 
which the claim is based was terminated by discharge or 
release under conditions other than dishonorable.  38 C.F.R. 
§ 3.12(a).  

A discharge from military service because of willful and 
persistent misconduct is considered to have been issued under 
dishonorable conditions.  A discharge because of a minor 
offense will not be considered willful and persistent 
misconduct if service was otherwise honest, faithful, and 
meritorious.  38 C.F.R. § 3.12(d)(4) (2003).  A discharge 
under dishonorable conditions will not constitute a bar to 
benefits if the individual was insane at the time of the 
offense causing the discharge.  38 U.S.C.A. § 5303(b) (West 
2002); 38 C.F.R. § 3.12(b) (2003).  

An insane person is one who, while not mentally defective or 
constitutionally psychopathic, except when a psychosis has 
been engrafted upon such basic condition, exhibits, due to 
disease, a more or less prolonged deviation from his normal 
method of behavior; or who interferes with the peace of 
society; or who has so departed from the accepted standards 
of the community to which by birth and education he belongs 
as to lack the adaptability to make further adjustment to the 
social customs of the community in which he resides.  38 
C.F.R. § 3.354.  

The record reflects that the appellant received an other-
than-honorable discharge for his period of military service 
from August 1971 to May 1973.  His service records reflect 
that, in March 1972, he went before a summary court-martial 
and was found to have been AWOL from November 14, 1971, to 
January 22, 1972.  

On several occasions between December 1972 and April 1973, 
the appellant was counseled after having been found to be 
insubordinate.  A record of a counseling session dated in 
February 1973 reflects that the appellant was advised that he 
must obey orders and that, if he refused, he would be 
separated under an undesirable discharge.  The appellant 
reportedly responded that he did not care and was not going 
to work anymore.  

Thereafter, in March 1973, the appellant underwent another 
summary court-martial.  He was found to have been AWOL for a 
period of 11 days and to have willfully disobeyed an order 
from a superior commissioned officer.  During that same 
month, the appellant also accepted a nonjudicial punishment 
for having unlawfully threatened another soldier with a 
knife.  

In a counseling record dated in April 1973, it was noted that 
the appellant had reported that he had no interest in the 
Army and would do anything to get out, including going to 
jail or taking a dishonorable discharge.  He also reported 
that he would refuse to pull guard or do anything else that 
he was told in order to get out of the Army.  

In a signed statement dated in April 1973, the appellant 
acknowledged that he was being separated from the Army under 
a less-then-honorable discharge.  He also acknowledged that 
he had been court-martialed for being AWOL on two occasions 
and had received several Company Article 15's.  

The appellant reported that he agreed with his commanding 
officer that he was not fit for Army life, but asserted that 
he was not a "misfit" either.  The appellant explained that 
the Army did not service his purpose in life and wanted to 
get out as fast as possible.  He contended, however, that a 
bad discharge was going to ruin his civilian life and career 
and requested that he be given an honorable discharge.  

Thereafter, in May 1973, the appellant was discharged for 
unfitness and issued a DD 258A, Undesirable Discharge 
Certificate.  His DD 214, Report of Transfer or Discharge, 
reflects that he was discharged under other-than-honorable 
conditions.  

During his February 1999 hearing before the undersigned, the 
appellant testified that he believed that he had been given a 
general discharge at separation.  He also testified that he 
had been experiencing personal problems during his final year 
of service, including the death of his father and the fact 
that his mother had become an alcoholic.  

The veteran also stated that one of the reasons he went AWOL 
during service was so that he could go help his mother.  He 
also reported that he had attempted to receive an upgrade of 
his discharge from the Army, but that he had not yet received 
a reply.  

Following the appellant's personal hearing, the Board 
remanded this case to the RO so that it could ascertain 
whether the appellant's discharge had been upgraded by the 
Army.  The RO subsequently learned that, in April 1998, the 
Army had denied his application for an upgrade to an 
honorable discharge.  

As explained in a Memorandum of Consideration dated in April 
1998, the Board for Correction of Military Records reviewed 
the appellant's personnel records in detail and determined 
that the discharge proceedings were in accordance with the 
law and regulation applicable at that time and that the 
reasons for and the character of his discharge were 
commensurate with the appellant's overall record of military 
service.  

It was also determined that the appellant had failed to 
submit any evidence that would show that the record was in 
error or that the finding as to the nature of his discharge 
was unjust.  

Having reviewed the record, the Board concludes that the 
appellant's discharge under other-than-honorable conditions 
was the result of willful and persistent misconduct.  

In particular, the Board believes that the record clearly 
shows that the appellant's offenses were the type of offenses 
that precluded the appellant from performing his military 
duties.  As noted hereinabove, the appellant was convicted of 
several offenses, including an unauthorized absence on at 
least two occasions, disobeying orders and threatening a 
fellow soldier with a knife.  

The appellant has offered nothing to support any contention 
that the offenses should be considered "minor."  The United 
States Court of Appeals for Veterans Claims (Court) has 
specifically held that unauthorized absence is the type of 
offense that would interfere with and preclude the 
performance of an appellant's military duties and, thus, 
could not constitute a minor offense.  See Cropper v. Brown, 
6 Vet. App. 450, 452-453 (1994).  

Furthermore, the Board believes that the action of 
threatening a fellow soldier with a knife clearly cannot be 
defined as a minor offense.  

The Board believes that the evidence shows a pattern of 
behavior that constituted willful and persistent misconduct 
prior to the appellant's separation in May 1973.  The 
appellant has submitted no argument that his misconduct is 
such that his service would be considered the honest, 
faithful and meritorious service that VA benefits are 
intended to reward.  

Although the appellant has reported experiencing personal 
problems during his final year of service, there is no 
indication in his service personnel records that he had 
reported such problems prior to his separation.  

To the contrary, his personnel records contain numerous 
references to the appellant having reported at the time that 
he merely had no desire to continue in the military, and had 
no intention of either following orders or doing the work 
expected of him by his superiors.  

As noted hereinabove, in a signed statement dated in April 
1973, the appellant acknowledged that he had been AWOL on two 
occasions, and offered no excuse other than being unfit for 
military life.  The appellant made no mention at that time of 
having to leave to help his mother.  

The Board notes that the appellant has not specifically 
asserted that he was insane at the time of the commission of 
the offenses.  As noted hereinabove, the applicable 
regulation provides an exception to the bar to benefits only 
if the individual was insane at the time of the offense 
caused the discharge.  38 U.S.C.A. § 5303; 38 C.F.R. § 
3.12(b).  

The Court has held that, under the insanity exception, both 
the acts leading to discharge and the insanity must occur 
simultaneously.  Stringham v. Brown, 8 Vet. App. 445, 448 
(1995).  

In this case, there is no evidence of the appellant having 
been treated for a psychiatric disorder during service or of 
him having been treated for any such disorder since his 
separation from service.  Thus, the Board finds that the 
appellant was not insane at the time of misconduct.  

In summary, the Board concludes that the appellant's conduct 
during service clearly constituted willful and persistent 
misconduct.  The Board further finds that there is no 
evidence of insanity at the time of the misconduct, and no 
evidence to support any contention that the appellant's 
offenses should be considered minor.  Therefore, the 
appellant's discharge must be considered as having been under 
dishonorable conditions and is a bar to VA benefits.  



ORDER

As the character of the appellant's discharge from service is 
a bar to VA benefits discharge, the appeal is denied.  


	                        
____________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge,
Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



